[Cite as State v. Allison, 2021-Ohio-3723.]


                                         COURT OF APPEALS
                                        STARK COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT

                                                        JUDGES:
STATE OF OHIO                                   :       Hon. Craig R. Baldwin, P.J.
                                                :       Hon. W. Scott Gwin, J.
                          Plaintiff-Appellee    :       Hon. John W. Wise, J.
                                                :
-vs-                                            :
                                                :       Case No. 2021CA00006
WILLIAM FRANKLIN ALLISON                        :
                                                :
                     Defendant-Appellant        :       OPINION




CHARACTER OF PROCEEDING:                            Criminal appeal from the Stark County
                                                    Court of Common Pleas, Case No. 2020
                                                    CR 1214

JUDGMENT:                                           Affirmed


DATE OF JUDGMENT ENTRY:                             October 18, 2021


APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

KYLE L. STONE                                       D. COLEMAN BOND
Prosecuting Attorney                                116 Cleveland Avenue N.W
By: VICKI L. DESANTIS                               Suite 600
Assistant Prosecutor                                Canton, OH 44702
110 Central Paza South, Ste. 110
Canton, OH 44702                                    .
Stark County, Case No. 2021CA00006                                                      2


Gwin, J.,

      {¶1}   Defendant-appellant William Allison [“Allison”] appeals his convictions and

sentence after a jury trial in the Stark County Court of Common Pleas.

                                 Facts and Procedural History

      {¶2}   On June 4, 2020, Officer Matthew Kruger of the Massillon Police

Department responded to a telephone harassment/pandering obscenities report

from April Tanner. Due to the neighborhood having an alert for Covid-19 issues, Officer

Kruger did not s p e a k with Tanner face-to-face but, rather, remained in his cruiser and

spoke to April Tanner by telephone. April Tanner reported Allison, her ex-boyfriend,

threatening to send out nude pictures of her to her family and friends. Allison did send

nude pictures of April to her 18-year-old daughter, Annabelle.

      {¶3}   Officer Kruger testified that after speaking with April Tanner, he attempted

to contact Allison, but was not able to contact him that day. On the following day Officer

Kruger did contact Allison and placed him under arrest pursuant to an active warrant.

Officer Kruger issued Allison a written summons instead of booking him into the jail due

to Covid-19 concerns. Allison told Officer Kruger that he believed April Tanner hacked

into his cell phone and she was the one exposing her pictures to other people.

      {¶4}   April Tanner rents her home in Massillon, Ohio and lives there with her son,

Benjamin, her daughter, Annabelle, and her daughter's fiancé, Damian Eccles. April met

Allison in August 2018, through mutual friends, and at some point, considered herself

Allison’s girlfriend. The couple lived together from November of 2018 until January 2020.

Allison helped pay bills, had a key to the home, kept clothes there and stayed most

nights. Tanner and Allison were both on the lease and were equal in taking ownership of
Stark County, Case No. 2021CA00006                                                           3


the rental property. Allison moved out of her residence in January 2020. After moving out,

the couple were still on good terms and communicating, trying to work things out and get

back together. Tanner and Allison continued dating after he moved out of the residence

until the relationship ended in May 2020. However, despite their relationship ending

Tanner and Allison never went longer than two days without contacting each other.

Tanner admitted that she commonly exchanged nude photos with A l l i s o n during

their relationship.

       {¶5}   On June 15, 2020, Tanner woke up around 6:30 A.M. and was drinking

a cup of coffee, when she heard a knock on the door. Tanner looked out the window

and did not see anyone; however, the knocking continued. Tanner cracked open the

front door whereupon Allison jumped from the side of her house onto the front stoop.

Allison asked to come inside explaining that he wanted to show her spamware that

someone hacked into his phone and her phone. When Tanner said no, that she

wanted to get dressed and did not want him in the house, he became forceful. Allison

then began to push on the door. He eventually pushed so hard that it caused Tanner to

fall backward into the wall behind the door.

       {¶6}   April Tanner testified that on the night before the incident, she was

communicating with Allison through text messages. Tanner testified that during the

conversation Allison asked her to come pick him up so they could go somewhere to talk,

but she did not agree because it was late at night and she was already in bed.

       {¶7}   Benjamin Tanner recalled being a w a k e n b y h e a r i n g h i s m o t h e r

s c r e a m i n g , “ G e t o u t , g e t o u t . ” Benjamin did not know who was in the house.

Benjamin testified during Allison’s jury trial that he "recognized that there was a threat,
Stark County, Case No. 2021CA00006                                                                              4


my mom was screaming, so I hit him, we started fighting." 1T. at 243.1 Benjamin testified

punches were thrown and Allison put him in a chokehold; however, he managed to get

out and Allison was subdued by Benjamin, April and Annabelle.

        {¶8}     Allison punched Benjamin in the face six or seven times with a closed fist.

When Allison began to squeeze Benjamin’s throat Benjamin was unable to breath and

became fearful for his life. Ben testified Allison said, "If she didn't admit that she still loved

him, he was going to kill me."

        {¶9}      During the altercation, Damian called the police. Ben testified the police

arrived, took over, and took pictures. Benjamin was treated at the hospital for the injuries

he received during the altercation. Benjamin admitted that he told the police that Allison

had thrown the first punch. He lied because he was afraid that due to his past history he

would be in trouble if he had hit Allison first.

        {¶10} On July 13, 2020, an Indictment was returned by the Stark County Grand

Jury, which indicted Allison on three counts of Aggravated Burglary [R.C.

2911.11(A)(1)(B)], each a felony of the first degree2, one count of Domestic Violence [R.C.

2919.25(A)(D)(2)], a misdemeanor of the first degree3, two counts of Assault [R.C.

2903.13(A)(C)] each a misdemeanor of the first degree4 and one count of Nonconsensual

Dissemination of Private Sexual Images [R.C. 2917.211(B)(F)(1)(a), a misdemeanor of

the third degree.




        1 The transcript of Allison’s jury trial will be referred to as “__T. at __”, signifying the volume number

and the page number.
        2 Against April Tanner, Benjamin Tanner and Annabelle Tanner,
        3 Against April Tanner
        4 Against Annabelle and Benjamin Tanner
Stark County, Case No. 2021CA00006                                                             5


       {¶11} At the conclusion of the evidence the Jury returned a verdict finding Allison

guilty of Count II Aggravated Burglary [Benjamin Tanner], Count V Assault [Benjamin

Tanner] and Count VII Nonconsensual Dissemination of Private Sexual Images. The Jury

returned a not guilty verdict on Count I Aggravated Burglary [April Tanner]. Count III

Aggravated Burglary [Annabelle Tanner], Count IV Domestic Violence [April Tanner], and

Count VI Assault [Annabelle Tanner].

       { ¶ 1 2 } Allison filed a Motion for Acquittal on December 4, 2020, arguing that

there were improper jury instructions given and that the jury returned inconsistent

verdicts.

       {¶13} On December 14, 2020, the t rial court indicated on the record that it was

overruling A l l i s o n ’ s Motion for Acquittal. The trial c ourt sentenced A l l i s o n to an

indefinite sentence of four to six years on Count II, found that Count V merged by

operation of law, and sentenced A l l i s o n t o sixty days on Count VII to run concurrently

with Count I I .

                                        Assignments of Error.

       {¶14} Allison raises four Assignments of Error,

       {¶15} “I. THE STATE FAILED TO PRESENT SUFFICIENT EVIDENCE TO

SUSTAIN A CONVICTION AGAINST THE APPELLANT, AND THE CONVICTION MUST

BE REVERSED.

       {¶16} “II. THE APPELLANT'S CONVICTION IS AGAINST THE MANIFEST

WEIGHT OF THE EVIDENCE PRESENTED, AND MUST BE REVERSED.

       {¶17} “III. THE APPELLANT WAS DENIED EFFECTIVE ASSISTANCE OF

COUNSEL IN VIOLATION OF HIS RIGHTS UNDER THE 6TH AND 14TH
Stark County, Case No. 2021CA00006                                                        6


AMENDMENTS TO THE UNITED STATES CONSTITUTION AND ARTICLE 1,

SECTION 10 OF THE OHIO CONSTITUTION.

       {¶18} “IV. THE TRIAL COURT ERRED BY INSTRUCTING THE JURY ON THE

THREE COUNTS OF AGGRAVATED BURGLARY WHEN IT WAS NOT SUPPORTED

BY THE EVIDENCE, AND OVER THE APPELLANT'S OBJECTION.”

                                              I & II.

       {¶19} In his First Assignment of Error, Allison contends that there is insufficient

evidence to support his convictions. In his Second Assignment of Error, Allison contends

his convictions were against the manifest weight of the evidence.

                Standard of Appellate Review– Sufficiency of the Evidence.

       {¶20} The Sixth Amendment provides: “In all criminal prosecutions, the accused

shall enjoy the right to a speedy and public trial, by an impartial jury....” This right, in

conjunction with the Due Process Clause, requires that each of the material elements of

a crime be proved to a jury beyond a reasonable doubt. Alleyne v. United States, 570

U.S. __, 133 S.Ct. 2151, 2156, 186 L.Ed.2d 314 (2013); Hurst v. Florida, 136 S.Ct. 616,

621, 193 L.Ed.2d 504 (2016). The test for the sufficiency of the evidence involves a

question of law for resolution by the appellate court. State v. Walker, 150 Ohio St.3d 409,

2016-Ohio-8295, 82 N.E.3d 1124, ¶30. “This naturally entails a review of the elements

of the charged offense and a review of the state's evidence.” State v. Richardson, 150

Ohio St.3d 554, 2016-Ohio-8448, 84 N.E.3d 993, ¶13.

       {¶21} When reviewing the sufficiency of the evidence, an appellate court does not

ask whether the evidence should be believed. State v. Jenks, 61 Ohio St.3d 259, 574

N.E.2d 492 (1991), paragraph two of the syllabus, superseded by State constitutional
Stark County, Case No. 2021CA00006                                                          7


amendment on other grounds as stated in State v. Smith, 80 Ohio St.3d 89, 102 at n.4,

684 N.E.2d 668 (1997; Walker, at ¶30. “The relevant inquiry is whether, after viewing the

evidence in the light most favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime proven beyond a reasonable doubt.” Jenks at

paragraph two of the syllabus. State v. Poutney, 153 Ohio St.3d 474, 2018-Ohio-22, 97

N.E.3d 478, ¶19. Thus, “on review for evidentiary sufficiency we do not second-guess

the jury's credibility determinations; rather, we ask whether, ‘if believed, [the evidence]

would convince the average mind of the defendant's guilt beyond a reasonable doubt.’”

State v. Murphy, 91 Ohio St.3d 516, 543, 747 N.E.2d 765 (2001), quoting Jenks at

paragraph two of the syllabus; Walker at ¶31. We will not “disturb a verdict on appeal on

sufficiency grounds unless ‘reasonable minds could not reach the conclusion reached by

the trier-of-fact.’” State v. Ketterer, 111 Ohio St.3d 70, 2006-Ohio-5283, 855 N.E.2d 48,

¶ 94, quoting State v. Dennis, 79 Ohio St.3d 421, 430, 683 N.E.2d 1096 (1997); State v.

Montgomery, 148 Ohio St.3d 347, 2016-Ohio-5487, 71 N.E.3d 180, ¶74.

         Issue for Appellate Review: Whether, after viewing the evidence in the light

    most favorable to the prosecution, the evidence, if believed, would convince the

     average mind of Allison’s guilt on each element of the crimes for which he was

                          convicted beyond a reasonable doubt.

       {¶22} In the case at bar, Allison was found guilty of Aggravated Burglary

[Benjamin Tanner], Assault [Benjamin Tanner] and Nonconsensual Dissemination of

Private Sexual Images.

       {¶23} Allison first argues the finding by the jury that Allison was guilty of

Aggravated Burglary as alleged in Count II of the Indictment is inconsistent with the jury
Stark County, Case No. 2021CA00006                                                        8


finding Allison not guilty of Aggravated Burglary as alleged in Count I and Count III of the

Indictment and that the jury finding Allison guilty of Assault as alleged in Count V of the

Indictment is inconsistent with the jury finding Allison not guilty of Domestic Violence as

alleged in Count IV of the Indictment. [Appellant’s brief at 20].

       A. Inconsistency in a verdict does not arise out of inconsistent response to

                           different counts of the Indictment.

       {¶24} In State v. Gapen, the Ohio Supreme Court reiterated,

               First, “[i]nconsistent verdicts on different counts of a multi-count

       indictment do not justify overturning a verdict * * *.” State v. Hicks (1989),

       43 Ohio St.3d 72, 78, 538 N.E.2d 1030, citing United States v. Powell

       (1984), 469 U.S. 57, 68, 105 S.Ct. 471, 83 L.Ed.2d 461; see, also, State v.

       Mapes (1985), 19 Ohio St.3d 108, 112–113, 19 OBR 318, 484 N.E.2d 140.

       As we stated in State v. Adams (1978), 53 Ohio St.2d 223, 7 O.O.3d 393,

       374 N.E.2d 137, paragraph two of the syllabus, “The several counts of an

       indictment containing more than one count are not interdependent and an

       inconsistency in a verdict does not arise out of inconsistent responses to

       different counts, but only arises out of inconsistent responses to the same

       count.” Thus, inconsistency of sentencing verdicts on the different counts

       does not require that Gapen’s death sentence be vacated.

104 Ohio St.3d 358, 2004-Ohio-6548, 819 N.E.2d 1047, ¶ 138.

       {¶25} In the case at bar, the jury’s verdicts are not inconsistent. While the same

underlying conduct resulted in each of the counts, each count had distinct elements

unrelated to the other offenses. Count II alleged that Allison inflicted, or attempted or
Stark County, Case No. 2021CA00006                                                         9


threatened to inflict physical harm on Benjamin Tanner during the course of his trespass.

Count I in contrast alleged that Allison trespassed with the intent to commit Domestic

Violence in violation of R.C. 2919.25 and that he inflicted, or attempted to inflict physical

harm on April Tanner.      Count III of the Indictment alleged that Allison inflicted, or

attempted or threatened to inflict physical harm on Annabelle Tanner during the course

of his trespass. Likewise, in Count V of the Indictment alleged that Allison inflicted, or

attempted or threatened to inflict physical harm on Benjamin Tanner while Count IV

alleged that Allison committed Domestic Violence by inflicting, or attempting physical

harm on April Tanner, a family member in violation of R.C. 2919.25. Though inconsistency

can indicate confusion or doubt on the part of jurors, it can also indicate compromise or

mercy. State v. Trewartha, 165 Ohio App.3d 91, 2005-Ohio-5697, 844 N.E.2d 1218, ¶ 16

(10th Dist.).

       {¶26} Accordingly, we reject Allison’s argument alleging inconsistent verdicts as

it is based on different counts of the Indictment as well as different victims.

                                     B. Aggravated Burglary

       {¶27} To be found guilty of aggravated burglary as charged in Count II of the

Indictment, the jury would have to find beyond a reasonable doubt that Allison trespassed

in an occupied structure or in a separately secured or separately occupied portion of an

occupied structure, when another person other than an accomplice of the offender is

present, with purpose to commit in the structure or in the separately secured or separately

occupied portion of the structure any criminal offense, and that Allison inflicted, or

attempted or threatened to inflict physical harm on Benjamin Tanner. R.C. 2911(A)(1).
Stark County, Case No. 2021CA00006                                                        10


Physical harm to persons is defined as “any injury, illness, or other physiological

impairment, regardless of its gravity or duration.” R.C. 2901.01(A)(3).

        {¶28} April Tanner testified that on June 15, 2020 Allison forced his way into the

home without permission and that Annabelle Tanner, Benjamin Tanner and Damian

Eccles were present in the home at that time. Benjamin Tanner testified that Allison

punched him in his face with a closed fist. Benjamin Tanner was treated for his injuries.

The jury was given pictures of scratches, cuts and a fat lip that Benjamin Tanner suffered

as a result of Allison’s actions. Further, Benjamin Tanner and April Tanner testified that

Allison choked Benjamin and threatened to kill him.

                                            C. Assault

        {¶29} To be found guilty of Assault as alleged in Count V of the indictment, the

jury would have to find beyond a reasonable doubt that Allison knowingly caused or

attempted to cause physical harm to another or to another’s unborn. R.C. 2903.13(A).

Physical harm to persons is defined as “any injury, illness, or other physiological

impairment, regardless of its gravity or duration.” R.C. 2901.01(A)(3).

        {¶30} Benjamin Tanner testified that Allison punched him in his face with a closed

fist.   Benjamin Tanner was treated for his injuries.     The jury was given pictures of

scratches, cuts and a fat lip that Benjamin Tanner suffered as a result of Allison’s actions.

Further, Benjamin Tanner and April Tanner testified that Allison choked Benjamin and

threatened to kill him.

        {¶31} Viewing the evidence in the case at bar in a light most favorable to the

prosecution, we conclude that a reasonable person could have found beyond a

reasonable doubt that Allison had committed the crime of Aggravated Burglary as set
Stark County, Case No. 2021CA00006                                                     11


forth in Count II of the Indictment, and Assault as alleged in Count V of the Indictment.

We hold, therefore, that the state met its burden of production regarding each element of

the crime of Aggravated Burglary and Assault and, accordingly, there was sufficient

evidence to submit the charge to the jury and to support Allison’s convictions.

                D. Nonconsensual Dissemination of Private Sexual Images

      {¶32} R.C. 2917.211 provides, in relevant part,

             (B) No person shall knowingly disseminate an image of another

      person if all of the following apply:

             (1) The person in the image is eighteen years of age or older.

             (2) The person in the image can be identified from the image itself or

      from information displayed in connection with the image and the offender

      supplied the identifying information.

             (3) The person in the image is in a state of nudity or is engaged in a

      sexual act.

             (4) The image is disseminated without consent from the person in

      the image.

             (5) The image is disseminated with intent to harm the person in the

      image.

      {¶33} Annabelle Turner testified that on June 4, 2020 she received a text message

from Allison telling her that Allison was going to send nude pictures of her mother to her

family. 1T. at 221-222. Annabelle Turner then received nude pictures of April Tanner. 1T.

at 222. April Tanner testified that on June 4, 2020 she was having dinner with her family

when Annabelle received a message together with nude photos of April’s private parts.
Stark County, Case No. 2021CA00006                                                          12


1T. at 173. April recognized the number as one of Allison’s phone numbers. Id. April did

not give Allison permission to send the photograph to anyone. 1T. at 174-175.

       {¶34} Viewing the evidence in the case at bar in a light most favorable to the

prosecution, we conclude that a reasonable person could have found beyond a

reasonable doubt that Allison had committed the crime of Nonconsensual Dissemination

of Private Sexual Images as set forth in Count VII of the Indictment. We hold, therefore,

that the state met its burden of production regarding each element of the crime of

Nonconsensual Dissemination of Private Sexual Images and, accordingly, there was

sufficient evidence to submit the charge to the jury and to support Allison’s conviction.

                           Standard of Appellate Review- Manifest Weight

       {¶35} As to the weight of the evidence, the issue is whether the jury created a

manifest miscarriage of justice in resolving conflicting evidence, even though the

evidence of guilt was legally sufficient. State v. Thompkins, 78 Ohio St.3d 380, 386–387,

678 N.E.2d 541 (1997), superseded by constitutional amendment on other grounds as

stated by State v. Smith, 80 Ohio St.3d 89, 684 N.E.2d 668, 1997–Ohio–355; State v.

Issa, 93 Ohio St.3d 49, 67, 752 N.E.2d 904 (2001).

              “[I]n determining whether the judgment below is manifestly against

       the weight of the evidence, every reasonable intendment and every

       reasonable presumption must be made in favor of the judgment and the

       finding of facts.

                                                ***

              “If the evidence is susceptible of more than one construction, the

       reviewing court is bound to give it that interpretation which is consistent with
Stark County, Case No. 2021CA00006                                                          13


       the verdict and judgment, most favorable to sustaining the verdict and

       judgment.”

Seasons Coal Co., Inc. v. Cleveland, 10 Ohio St.3d 77, 80, 461 N.E.2d 1273 (1984), fn.

3, quoting 5 Ohio Jurisprudence 3d, Appellate Review, Section 60, at 191–192 (1978).

       {¶36} The reviewing court must bear in mind, however, that credibility generally is

an issue for the trier of fact to resolve. State v. Issa, 93 Ohio St.3d 49, 67, 752 N.E.2d

904 (2001); State v. Murphy, 4th Dist. Ross No. 07CA2953, 2008–Ohio–1744, ¶ 31.

Because the trier of fact sees and hears the witnesses and is particularly competent to

decide whether, and to what extent, to credit the testimony of particular witnesses, the

appellate court must afford substantial deference to its determinations of credibility.

Barberton v. Jenney, 126 Ohio St.3d 5, 2010–Ohio–2420, 929 N.E.2d 1047, ¶ 20,

superseded by statute on other grounds as stated in In re Z.E.N., 4th Dist. Scioto No.

18CA3826, 2018-Ohio-2208, ¶ 27.          In other words, “[w]hen there exist two fairly

reasonable views of the evidence or two conflicting versions of events, neither of which

is unbelievable, it is not our province to choose which one we believe.” State v. Dyke, 7th

Dist. Mahoning No. 99 CA 149, 2002–Ohio–1152, at ¶ 13, citing State v. Gore, 131 Ohio

App.3d 197, 201, 722 N.E.2d 125(7th Dist. 1999). Thus, an appellate court will leave the

issues of weight and credibility of the evidence to the fact finder, as long as a rational

basis exists in the record for its decision. State v. Picklesimer, 4th Dist. Pickaway No.

11CA9, 2012–Ohio–1282, ¶ 24.

       {¶37} Once the reviewing court finishes its examination, an appellate court may

not merely substitute its view for that of the jury, but must find that “‘the jury clearly lost

its way and created such a manifest miscarriage of justice that the conviction must be
Stark County, Case No. 2021CA00006                                                     14


reversed and a new trial ordered.’” State v. Thompkins, supra, 78 Ohio St.3d at 387,

quoting State v. Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717, 720–721(1st Dist.

1983). Accordingly, reversal on manifest weight grounds is reserved for “the exceptional

case in which the evidence weighs heavily against the conviction.” Id.

       Issue for Appellate Review: Whether the jury clearly lost their way and created

 such a manifest miscarriage of justice that the conviction must be reversed and a new

                                      trial ordered.

      {¶38} In the case at bar, Allison argues that he had permission to be at the

residence on June 15, 2020 and further that he told the police someone had hacked his

cell phone.

      {¶39} The jury as the trier of fact was free to accept or reject any and all of the

evidence offered by the parties and assess the witness’s credibility. “While the trier of

fact may take note of the inconsistencies and resolve or discount them accordingly * * *

such inconsistencies do not render defendant’s conviction against the manifest weight or

sufficiency of the evidence.” State v. Craig, 10th Dist. Franklin No. 99AP–739, 1999 WL

29752 (Mar 23, 2000) citing State v. Nivens, 10th Dist. Franklin No. 95APA09–1236, 1996

WL 284714 (May 28, 1996). Indeed, the trier of fact need not believe all of a witness’

testimony, but may accept only portions of it as true. State v. Raver, 10th Dist. Franklin

No. 02AP–604, 2003–Ohio–958, ¶ 21, citing State v. Antill, 176 Ohio St. 61, 67, 197

N.E.2d 548 (1964); State v. Burke, 10th Dist. Franklin No. 02AP–1238, 2003–Ohio–2889,

citing State v. Caldwell, 79 Ohio App.3d 667, 607 N.E.2d 1096 (4th Dist. 1992). Although

the evidence may have been circumstantial, we note that circumstantial evidence has the

same probative value as direct evidence. State v. Jenks, 61 Ohio St.3d 259, 272, 574
Stark County, Case No. 2021CA00006                                                        15


N.E.2d 492 (1991), paragraph one of the syllabus, superseded by State constitutional

amendment on other grounds as stated in State v. Smith, 80 Ohio St.3d 89, 102 at n.4,

684 N.E.2d 668 (1997).

       {¶40} In the case at bar, the jury heard April Tanner, Annabelle Tanner, Benjamin

Tanner and Damian Eccles testify and be subjected to cross-examination. The jury

viewed the evidence and heard Allison’s statements to the police as well as his attorney’s

arguments and explanations about Allison’s actions. The jury found Allison not guilty of

two counts of Aggravated Burglary, Domestic Violence and Assault. Thus, a rational basis

exists in the record for the jury’s decision.

       {¶41} We find that this is not an “‘exceptional case in which the evidence weighs

heavily against the conviction.’” State v. Thompkins, 78 Ohio St.3d 380, 386–387, 678

N.E.2d 541 (1997), quoting Martin, 20 Ohio App.3d at 175, 485 N.E.2d 717. Based upon

the foregoing and the entire record in this matter we find Allison’s convictions are not

against the sufficiency or the manifest weight of the evidence. To the contrary, the jury

appears to have fairly and impartially decided the matters before them. The jury heard

the witnesses, evaluated the evidence, and was convinced of Allison’s guilt. The jury

neither lost his way nor created a miscarriage of justice in convicting Allison of Aggravated

Burglary, Assault and Nonconsensual Dissemination of Private Sexual Images. Finally,

upon careful consideration of the record in its entirety, we find that there is substantial

evidence presented which if believed, proves all the elements of the crimes for which

Allison was convicted.

       {¶42} Allison’s First and Second Assignments of Error are overruled.
Stark County, Case No. 2021CA00006                                                           16


                                                  III.

       {¶43} In his Third Assignment of Error Allison contends that his trial counsel was

ineffective in failing to request that the trail judge instruct the jury on self-defense.

Specifically, Allison argues that because Benjamin Tanner admitted to hitting Allison first,

Allison was entitled to claim that he acted in self-defense. [Appellant’s brief at 26].

                                  Standard of Appellate Review.

       {¶44} To prevail on a Sixth Amendment claim alleging ineffective assistance of

counsel, a defendant must show that his counsel’s performance was deficient and that

his counsel’s deficient performance prejudiced him. Strickland v. Washington, 466 U.S.

668, 694 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). To show deficiency, a defendant must

show that “counsel’s representation fell below an objective standard of reasonableness.”

Id., at 688, 104 S.Ct. 2052. And to establish prejudice, a defendant must show “that there

is a reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Id., at 694, 104 S.Ct. 2052. Andtus v. Texas,

590 U.S. __, 140 S.Ct. 1875, 1881 (June 15, 2020).

        Issue for Appellate Review: Whether there is a reasonable probability that, but

    for counsel’s failure to request a jury instruction on self-defense, the result of the

                           proceeding would have been different.

       {¶45} Under a theory of self-defense, the defendant claims that (1) he was not at

fault in creating the situation giving rise to the affray; (2) he had a bona fide belief that he

was in imminent danger of death or great bodily harm and that his only means of escape

from such danger was in the use of such force; and (3) he did not violate any duty to

retreat or avoid the danger. State v. Robbins, 58 Ohio St.2d 74, 388 N.E.2d 755 (1979),
Stark County, Case No. 2021CA00006                                                          17


paragraph two of the syllabus. If the evidence tends to support that the defendant acted

in self-defense, then the prosecution must prove beyond a reasonable doubt that the

defendant did not act in self-defense. R.C. 2901.05(B)(1). State v. Gatewood, 1st Dist.

Hamilton No. C-190654, 21-Ohio-3325, ¶ 68. The state need only disprove one of the

elements of self-defense beyond a reasonable doubt at trial to sustain its burden. State

v. Jackson, 22 Ohio St.3d 281, 284, 490 N.E.2d 893(1986). Accord, State v. Carney, 10th

Dist. Franklin No. 19AP-402, 2020-Ohio-2691, ¶31; State v. Staats, 5th Dist. Stark No.

2019CA00181, ¶ 28.

          {¶46} In the case at bar, April Tanner testified that on June 15, 2020 Allison forced

his way into the home without permission and that Annabelle Tanner, Benjamin Tanner

and Damian Eccles were present in the home at that time. Allison asked to come inside

explaining that he wanted to show her spamware that someone hacked into his phone

and her phone. When Tanner said no, that she wanted to get dressed and did not

want him in the house, he became forceful. Allison then began to push on the door. He

eventually pushed so hard that it caused Tanner to fall backward into the wall behind the

door.

          {¶47} Thus, even though Allison may have believed that April Tanner had invited

him to the home via text messages the prior evening, when he arrived she clearly and

unequivocally told him not to come inside and further she tried to physically prevent

Allison from entering. Any invitation, express or implied, was clearly revoked by April

Tanner. By using force to enter the home, Allison became a trespasser. Therefore, Allison

could not produce proof that he was not at fault in creating the situation giving rise to the

affray.
Stark County, Case No. 2021CA00006                                                      18


       {¶48} We find Allison has not demonstrated that the failure to instruct the jury on

his claim of self-defense affected his substantial rights and that the outcome of the trial

clearly would have been different but for the error. Sufficient evidence was presented for

the state to prove, beyond a reasonable doubt, that Allison was at fault in creating the

situation giving rise to the affray. Even had the jury had been instructed that Allison was

presumed to have acted in self-defense, the state had rebutted any finding that Allison

had acted in self-defense beyond a reasonable doubt. Therefore, Allison has failed to

establish that he has been prejudice by trial counsel’s performance.

       {¶49} Allison’s Third Assignment of Error is overruled.

                                               IV.

       {¶50} In his Fourth Assignment of Error Allison contends that the trial judge

abused her discretion by overruling his objections to the trial court’s proposed jury

instructions. Specifically, Allison maintains that the three counts of Aggravated Burglary

were duplicitous and therefore likely to led to confusing the jury and result in the jury

returning an inconsistent verdict. [Appellant’s brief at 27-28].

                                Standard of Appellate Review.

       {¶51} A trial court is obligated to provide jury instructions that correctly and

completely state the law. Sharp v. Norfolk & W. Ry. Co., 72 Ohio St.3d 307, 312, 649

N.E.2d 1219 (1995). The jury instructions must also be warranted by the evidence

presented in a case. Estate of Hall v. Akron Gen. Med. Ctr., 125 Ohio St.3d 300, 2010-

Ohio-1041, 927 N.E.2d 1112, ¶ 26. The question of whether a jury instruction is legally

correct and factually warranted is subject to de novo review. Id.; Cromer v. Children’s

Hosp. Med. Ctr. Of Akron, 142 Ohio St.3d 257, 2015-Ohio-229, 29 N.E.3d 921, ¶ 22.
Stark County, Case No. 2021CA00006                                                         19


       {¶52} In examining errors in a jury instruction, a reviewing court must consider the

jury charge as a whole and “must determine whether the jury charge probably misled the

jury in a matter materially affecting the complaining party’s substantial rights.” Becker v.

Lake Cty. Mem. Hosp. W. 53 Ohio St.3d 202, 208, 560 N.E.2d 165, 171(1990). If there

is no inherent prejudice in the inclusion of a particular jury instruction, prejudice must be

affirmatively shown on the face of the record, and it cannot be presumed. Wagner v.

Roche Laboratories, 85 Ohio St.3d 457, 461–462, 709 N.E.2d 162 (1999); Cromer, 142

Ohio St.3d 257, 2015-Ohio-229, 29 N.E.3d 921, ¶35. The general rule is that an

erroneous instruction does not necessarily mislead a jury. Id.

       {¶53} In Neder v. United States, 527 U.S. 1, 119 S.Ct. 1827, 144 L.Ed.2d

35(1999) the United States Supreme Court held that because the failure to properly

instruct the jury is not in most instances structural error, the harmless-error rule of

Chapman v. California, 386 U.S. 18, 87 S.Ct. 824, 17 L.Ed.2d 705 applies to a failure to

properly instruct the jury, for it does not necessarily render a trial fundamentally unfair or

an unreliable vehicle for determining guilt or innocence.

 Issue for Appellate Review: Whether the record affirmatively shows the jury charge

 probably misled the jury in a matter materially affecting the Allison’s substantial rights.

       {¶54} As we explained in our disposition of Allison’s First and Second

Assignments of Error, while the same underlying conduct resulted in each of the

aggravated burglary counts, each count had distinct elements unrelated to the other

offenses. In any event, the record fails to affirmatively show that Allison’s substantial

rights were violated by the trial court’s jury instructions. The jury found Allison not guilty

of two counts of aggravated burglary, thus negating any claim that Allison was prejudiced.
Stark County, Case No. 2021CA00006                                                 20


The result would have been the same had the trial court given only one instruction

concerning aggravated burglary. Allison does not argue or point to evidence within the

record to suggest otherwise.

      {¶55} Allison’s Fourth Assignment of Error is overruled.

      {¶56} The judgment of the Stark County Court of Common Pleas is affirmed.

By Gwin, J.,

Baldwin, P.J., and

Wise, John, J., concur